ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_03_EN.txt.          DISSENTING OPINION OF JUDGE SKOTNIKOV



   1. I fully share Mexico’s concerns regarding the scheduled execution of
a Mexican national. I understand Mexico’s frustration with the United
States being hitherto unable to take measures which would ensure its
compliance with the Avena Judgment. However, I voted against the
Court’s Order indicating provisional measures for the reasons which are
explained below. I believe that the Court should have proceeded differ-
ently in order to support Mexico’s ultimate goal of enforcement of the
Avena Judgment.
   2. The United States has stated before the Court that it unequivocally
agreed with the interpretation of the Avena Judgment requested by
Mexico, and in particular that that Judgment imposes an “obligation of
result” on the United States. There is no disagreement between Mexico
and the United States that no executions should be carried out unless and
until the Mexican nationals in question have received review and recon-
sideration consistent with the Avena Judgment. The United States has
also recognized that its failure to achieve this result would engage its
responsibility under the principle of State responsibility.
   3. For its part, Mexico in its concluding remarks no longer claimed
 hat the United States itself understood paragraph 153 (9) of the Avena
Judgment as imposing only an obligation of means. Rather, it stated
 hat :
     “it is clear that constituent organs of the United States do not share
     Mexico’s view that the Avena Judgment imposes an obligation of
     result. It is thus clearly established that there is a dispute between the
     United States and Mexico as to the meaning and scope of para-
     graph 153 (9) of said Judgment . . .” (CR 2008/16, p. 21 ; emphasis
     added.)
   4. In response, the United States has pointed out that under interna-
 ional law it is responsible for the actions of its competent organs and
political subdivisions, and that this would indeed be the case should the
United States fail in its obligations under the Avena Judgment. Further-
more, the United States has stated that the provisional measures Order
requested by Mexico in its final submissions “would do no more than
restate the obligation to provide review and reconsideration in the cases
at issue” (CR 2008/17, p. 14, para. 27). It follows that the United States
has agreed with the statement contained therein that the United States
must act “through all its competent organs and all its constituent sub-
divisions, including all branches of government and any official, state or
 ederal, exercising government authority” (CR 2008/16, p. 22) to achieve

42

 he result sought in the Avena Judgment. Finally, the United States has
held that its competent organs and subdivisions do not speak on behalf
of the United States, either under international law or under the United
States Constitution, and that their positions are not attributable to the
United States for the purposes of determining whether there is a dispute
between the United States and Mexico as to the meaning or scope of the
Avena Judgment.

   5. It is clear, in my opinion, that even if a constituent organ of the
United States does not share Mexico’s view that the Avena Judgment
 mposes an obligation of result, it cannot be concluded that there is a dis-
pute between Mexico and the United States, the latter accepting without
 eservations Mexico’s interpretation of the Avena Judgment. The two
Governments have not shown themselves as holding opposite views in
 egard to the meaning and scope of the Avena Judgment (see Interpreta-
 ion of Judgments Nos. 7 and 8 (Factory at Chorzów), Judgment No. 11,
1927, P.C.I.J., Series A, No. 13, p. 10; Application for Revision and Inter-
pretation of the Judgment of 24 February 1982 in the Case concerning the
Continental Shelf (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan
Arab Jamahiriya), Judgment, I.C.J. Reports 1985, p. 218, para. 46).
   6. However, the Court, after considering the views of the two Parties,
has come to the conclusion that :
     “while it seems both Parties regard paragraph 153 (9) of the Avena
     Judgment as an international obligation of result, the Parties none-
     theless apparently hold different views as to the meaning and scope
     of that obligation of result, namely, whether that understanding is
     shared by all United States federal and state authorities and whether
     that obligation falls upon those authorities” (Order, para. 55).

  7. I disagree with the Court’s finding that there is still an apparent dis-
pute between Mexico and the United States for the following reasons.

   8. According to the Rules of Court, it is for Mexico, not for the Court,
 o indicate “the precise point or points in dispute as to the meaning or
scope of the judgment” (Art. 98, para. 2). In addition, in an interpreta-
 ion case,
     “it is the duty of the Court not only to reply to the questions as
     stated in the final submissions of the parties, but also to abstain from
     deciding points not included in those submissions” (Request for
     Interpretation of the Judgment of 20 November 1950 in the Asylum
     Case (Colombia/Peru), Judgment, I.C.J. Reports 1950, p. 402 ;
     Application for Revision and Interpretation of the Judgment of
     24 February 1982 in the Case concerning the Continental Shelf
     (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan Arab Jama-
     hiriya), Judgment, I.C.J. Reports 1985, p. 217, para. 44).

43

The Court cannot take the initiative in interpreting provisions of its judg-
ments which are, under Article 60 of the Statute of the Court, “final and
without appeal” and must speak for themselves. An interpretation is in
order only if lack of clarity as to the meaning or scope of the binding
provisions of a judgment impedes its execution. There is no such lack of
clarity : Mexico insists and the United States accepts that no death pen-
alties should be carried out unless and until the time the Mexican nation-
als in question receive review and reconsideration in accordance with the
Avena Judgment. This is the result which the United States must achieve,
“by means of its own choosing” (para. 153 (9) of the Avena Judgment),
 o comply with its obligations under the Avena Judgment. There is no
ambiguity. There is no disagreement. There is nothing for the Court to
 nterpret.
   9. In my view, the Court should have taken judicial notice of the
United States position that it agrees with the interpretation of the Avena
Judgment requested by Mexico. The Court should have concluded that
Mexico’s Request for interpretation does not fall within the scope of
Article 60 of the Statute of the Court, which is applicable only where a
dispute exists with respect to the meaning or scope of a judgment of the
Court. Furthermore, the Court should have used its inherent powers to
request the United States to take all measures necessary, acting through
 ts competent organs and authorities, state or federal, to ensure that no
Mexican national entitled under the Avena Judgment to receive review
and reconsideration consistent with that Judgment is executed unless and
until such review and reconsideration has taken place.
   10. Instead of thus reminding the United States of its duty to comply
with the Avena Judgment, the Court has chosen to decide that the Avena
Judgment might require clarification and has ordered provisional meas-
ures. These measures add nothing to the obligations of the United States
under the Judgment and therefore serve no purpose. Moreover, these
measures are to have effect only until the Court has given its decision on
 he interpretation of the Avena Judgment. Consequently, the Court’s
Order is not only redundant, it also contains a temporal limit which is
 nherent in the interim character of measures of protection but absent
 rom the Judgment itself. This result is a clear indication that the Court
has taken a wrong route.
   11. The real issue is compliance with the Judgment rather than its
 nterpretation. The United States admits that, because of internal diffi-
culties, it has so far been unable to put in place a legal framework nec-
essary to ensure compliance with the Avena Judgment. That is deeply
regrettable. The United States must act to comply with the Avena Judg-
ment.

                                           (Signed) Leonid SKOTNIKOV.




44

